IN THE SUPREME COURT OF NORTH CAROLINA

                                     No. 124PA15

                               Filed 18 December 2015

STATE OF NORTH CAROLINA

               v.
 MICHAEL SCOTT HAMILTON


        On discretionary review pursuant to N.C.G.S. § 7A-31 of a unanimous,

unpublished decision of the Court of Appeals, ___ N.C. App. ___, 772 S.E.2d 13 (2015),

finding no error in part, but vacating defendant’s convictions after appeal from

judgments entered on 27 March 2014 by Judge W. Russell Duke, Jr. in Superior

Court, Halifax County, remanding for resentencing in part, and ordering that

defendant receive a new trial in part. Heard in the Supreme Court on 7 December

2015.

        Roy Cooper, Attorney General, by Joseph L. Hyde, Assistant Attorney General,
        for the State-appellant.

        Staples S. Hughes, Appellate Defender,1 by Benjamin Dowling-Sendor,
        Assistant Appellate Defender, for defendant-appellee.


        PER CURIAM.


        DISCRETIONARY REVIEW IMPROVIDENTLY ALLOWED.




        Defendant’s new brief was filed on 29 October 2015. Effective 1 November 2015,
        1

Glenn Gerding succeeded Staples S. Hughes as Appellate Defender.